IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 00-10044
                        Conference Calendar



CHARLES E. SAUNDERS, on behalf of himself and all others
similarly situated,

                                         Plaintiff-Appellant,

versus

J. DENNIS HASTERT, The Honorable, Speaker of the House of
Representatives of the 106th Congress of the United States of
America; WILLIAM J. CLINTON, President and Chief Executive
Officer of the United States of America,

                                         Defendants-Appellees.

                      --------------------
          Appeal from the United States District Court
               for the Northern District of Texas
                      USDC No. 5:00-CV-3-C
                      --------------------
                          June 14, 2000

Before JOLLY, DAVIS, and STEWART, Circuit Judges.

PER CURIAM:*

     Charles E. Saunders appeals the district court’s denial of

his motion to recuse and dismissal of his 42 U.S.C. §§ 1981,

1985, 1986 claims.   Saunders argues that the district court judge

was not impartial.   Saunders also contends that he demonstrated a

federal question which conferred subject matter jurisdiction and

that he showed an injury in fact.



     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 00-10044
                                 -2-

     Saunders has not demonstrated that a reasonable person would

harbor doubts about the district court judge’s impartiality

because he has not provided sufficient evidence to question the

district court judge’s impartiality.    See Travelers Ins. Co. v.

Liljeberg Enters., Inc., 38 F.3d 1404, 1408 (5th Cir. 1994).

Saunders lacks standing because he does not allege an injury in

fact.    See Breaux v. United States Postal Serv., 202 F.3d 820,

820 (5th Cir. 2000).   This appeal is frivolous.   See Howard v.

King, 707 F.2d 215, 220 (5th Cir.1983).

     Saunders is cautioned that any additional frivolous appeals

filed by him will invite the imposition of sanctions.   To avoid

sanctions, Saunders is further cautioned to review any pending

appeals to ensure that they do not raise arguments that are

frivolous because they have been previously decided by this

court.

     APPEAL DISMISSED; SANCTIONS WARNING ISSUED.